ORDER

PER CURIAM:
Jesse McRoy appeals from a Memorandum, Order <& Judgment dismissing as moot his petition for declaratory relief against Gaye Fife, a records officer for the Northeast Correctional Center, in which Appellant asserted that his parole eligibility had been improperly calculated and requested a declaration to that effect. After a thorough review of the record, we conclude that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).